 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11
12   STRATEGATI, LLC; DR. CORINNE                    Case No.: 3:18-cv-01200-H-AGS
     JENNI,
13
                                      Plaintiffs,    ORDER:
14
                                                        (1) DENYING PLAINTIFFS’
15
                                                            MOTION FOR SUMMARY
     v.
16                                                          JUDGMENT
                                                            [Doc. No. 15]
17
18   JEFFERSON B. SESSIONS III, Attorney                (2) GRANTING DEFENDANTS’
     General; et al.,                                       CROSS-MOTION FOR
19
                                    Defendants.             SUMMARY JUDGMENT
20                                                         [Doc. No. 19]
21
22         On June 7, 2018, Plaintiffs Strategati, LLC and Dr. Corinne Jenni filed a complaint
23   seeking judicial review of an administrative denial of Dr. Jenni’s I-140 Immigrant Petition.
24   (Doc. No. 1.) On October 23, 2018, Defendants answered Plaintiffs’ complaint. (Doc. No.
25   8.) Defendants filed the Administrative Record on November 9, 2018. (Doc. No. 14–14-
26   10, “AR.”) On January 7, 2019, Plaintiffs filed a motion for summary judgment, asking the
27   Court to reverse denial of Dr. Jenni’s immigration application by U.S. Customs and
28   Immigration Service (“USCIS”) and direct USCIS to grant the application. (Doc. No. 15.)

                                               1
                                                                                3:18-cv-01200-H-AGS
 1   On April 1, 2019, Defendants cross-moved for summary judgment, asking the Court to
 2   affirm USCIS’s decision. (Doc. No. 19.) For the reasons below, the Court denies Plaintiffs’
 3   motion for summary judgment and grants Defendants’ cross-motion for summary
 4   judgment.
 5                                            BACKGROUND
 6   I.    Legal Framework
 7         Section 203(b)(1)(A) of the Immigration and Nationality Act (“INA”) provides for
 8   the issuance of a visa to an alien if:
 9         (i) the alien has extraordinary ability in the sciences, arts, education, business,
           or athletics which has been demonstrated by sustained national or
10
           international acclaim and whose achievements have been recognized in the
11         field through extensive documentation,
12         (ii) the alien seeks to enter the United States to continue work in the area of
           extraordinary ability, and
13
           (iii) the alien’s entry into the United States will substantially benefit
14         prospectively the United States.
15   8 U.S.C. § 1153(b)(1)(A). An individual can meet the evidentiary threshold for proving
16   extraordinary ability by providing either evidence of a “major, international recognized
17   award” or at least three of the following criteria:
18         (i) Documentation of the alien’s receipt of lesser nationally or internationally
19         recognized prizes or awards for excellence in the field of endeavor;
20         (ii) Documentation of the alien’s membership in associations in the field for
           which classification is sought, which require outstanding achievements of
21         their members, as judged by recognized national or international experts in
22         their disciplines or fields;

23         (iii) Published material about the alien in professional or major trade
           publications or other major media, relating to the alien's work in the field for
24         which classification is sought. Such evidence shall include the title, date, and
25         author of the material, and any necessary translation;

26         (iv) Evidence of the alien’s participation, either individually or on a panel, as
           a judge of the work of others in the same or an allied field of specification for
27         which classification is sought;
28         (v) Evidence of the alien’s original scientific, scholarly, artistic, athletic, or

                                                 2
                                                                                   3:18-cv-01200-H-AGS
 1         business-related contributions of major significance in the field;
 2         (vi) Evidence of the alien’s authorship of scholarly articles in the field, in
           professional or major trade publications or other major media;
 3
           (vii) Evidence of the display of the alien’s work in the field at artistic
 4         exhibitions or showcases;
 5         (viii) Evidence that the alien has performed in a leading or critical role for
 6         organizations or establishments that have a distinguished reputation;
 7         (ix) Evidence that the alien has commanded a high salary or other significantly
           high remuneration for services, in relation to others in the field; or
 8
           (x) Evidence of commercial successes in the performing arts, as shown by box
 9         office receipts or record, cassette, compact disk, or video sales.
10   8 C.F.R. § 204(h)(3). If such evidence does not apply to the alien’s occupation, comparable
11   evidence is accepted. Id. § 204.5(h)(4). “If a petitioner has submitted the requisite evidence,
12   USCIS determines whether the evidence demonstrates both a ‘level of expertise indicating
13   that the individual is one of that small percentage who have risen to the very top of the[ir]
14   field of endeavor,’ 8 C.F.R. § 204.5(h)(2), and ‘that the alien has sustained national or
15   international acclaim and that his or her achievements have been recognized in the field of
16   expertise.’ 8 C.F.R. § 204.5(h)(3).” Kazarian v. U.S. Citizenship & Immigration Servs.,
17   596 F.3d 1115, 1119–20 (9th Cir. 2010). “The scant caselaw indicates that the regulations
18   regarding this preference classification are extremely restrictive.” Id. at 1120 (internal
19   quotation marks, alteration, and citation omitted).
20   II.   Factual History
21         On January 2018, Dr. Jenni filed an employment-based immigrant petition to
22   classify herself as an “alien with extraordinary ability” under § 203(b)(1)(A) of the INA.
23   (AR 5–27.) Dr. Jenni claimed extraordinary ability in the field of small business strategy.
24   (Id.) On February 2, 2018, USCIS made a request for additional evidence in support of the
25   petition. (Id. 69–75.) Dr. Jenni responded to the request. (Id. 76–98.)
26         To establish extraordinary ability or alternatively the first listed criteria, Dr. Jenni
27   submitted evidence of two “Stevie Women in Business Awards” won by Dr. Jenni in
28   2017—specifically, a “Bronze Stevie” for “Woman of the Year – Advertising, Business

                                                3
                                                                                  3:18-cv-01200-H-AGS
 1   Services, Marketing and Public Relations” and a “Bronze Stevie” for “Woman of the Year
 2   – Business Services.” (Id. 176–180.) Dr. Jenni also provided additional evidence in relation
 3   to her Stevie Awards and other criteria. (Id. 171–205.) After consideration of Dr. Jenni’s
 4   submitted evidence, USCIS concluded that Dr. Jenni’s Stevie Awards were not major,
 5   internationally recognized awards and Dr. Jenni did not meet at least three of the ten
 6   criteria, stating:
 7          Upon review, USCIS finds that the beneficiary has not received a one-time
            achievement (a major internationally recognized award) or does not meet at
 8
            least three of the ten criteria. Since the petitioner has not established by a
 9          preponderance of the evidence that the beneficiary meets at least three of the
            antecedent evidentiary prongs, USCIS will not conduct a final merits
10
            determination to determine whether the beneficiary has reached a level of
11          expertise indicating that the beneficiary is one of that small percentage who
            have risen to the very top of the field of endeavor, and whether the beneficiary
12
            has sustained acclaim.
13
     (Id. 55–61.) Accordingly, Plaintiffs filed the instant complaint on June 7, 2018 seeking
14
     review of USCIS’s denial of Dr. Jenni’s petition. (Doc. No. 1.)
15
                                       LEGAL STANDARD
16
            “In actions brought under the Administrative Procedures Act (‘APA’), summary
17
     judgment serves as an avenue for deciding whether a final agency action is adequately
18
     supported by the administrative record.” Repaka v. Beers, 993 F. Supp. 2d 1214, 1217
19
     (S.D. Cal. 2014) (citing Northwest Motorcycle Ass’n v. U.S. Dep’t Agric., 18 F.3d 1468,
20
     1471–72 (9th Cir. 1994)). Under the APA, a court may set aside an agency’s final decision
21
     only on a finding that the action was “arbitrary, capricious, an abuse of discretion, or
22
     otherwise not in accordance with the law.” 5 U.S.C. § 706(2)(A); Ariz. Cattle Growers’
23
     Ass’n v. U.S. Fish & Wildlife, 273 F.3d 1229, 1236 (9th Cir. 2001). An agency action is
24
     arbitrary or capricious if the agency does not “examine the relevant data and articulate a
25
     satisfactory explanation for its action including a rational connection between the facts
26
     found and the choice made.” Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co.,
27
     463 U.S. 29, 42–43 (1983) (internal quotation marks and citation omitted).
28
     ///

                                                4
                                                                                 3:18-cv-01200-H-AGS
 1         “The agency’s factual findings are reviewed for substantial evidence.” Family Inc.
 2   v. U.S. Citizenship & Immigration Servs., 469 F.3d 1313, 1315 (9th Cir. 2006). A court
 3   “will not disturb the agency’s findings under this deferential standard unless the evidence
 4   presented would compel a reasonable finder of fact to reach a contrary result.” Id. “Review
 5   under this standard is to be searching and careful, but remains narrow, and a court is not to
 6   substitute its judgment for that of the agency.” Friends of the Clearwater v. Dombeck, 222
 7   F.3d 552, 556 (9th Cir. 2000). A court’s review is based on the administrative record that
 8   was before the agency decisionmakers at the time of their decision. Repaka, 993 F. Supp.
 9   2d at 1218 (citing Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402, 420 (1971)).
10                                         DISCUSSION
11         Plaintiffs argue that USCIS abused its discretion by denying Dr. Jenni’s immigration
12   petition because she has proven extraordinary ability through her Stevie Awards, or
13   alternatively, through meeting eight of the ten criteria. (Doc. No. 15.) Defendants argue
14   that USCIS correctly concluded that Dr. Jenni’s Stevie Awards are not major,
15   internationally recognized awards and that Dr. Jenni only meets two of the required three
16   criteria. (Doc. No. 19.) After consideration of the parties’ arguments and thorough review
17   of the administrative record, the Court grants summary judgment in favor of Defendants
18   and denies summary judgment in favor of Plaintiffs.
19   I.    One-Time Achievement
20         Plaintiffs first argue that Dr. Jenni proved extraordinary ability because her Stevie
21   Awards are major, internationally recognized awards under 8 C.F.R. § 204.5(h)(3). (Doc.
22   No. 15 at 8–12.) Dr. Jenni has won two Bronze Stevie Awards for “Woman of the Year –
23   Advertising, Business Services, Marketing and Public Relations” and “Woman of the Year
24   – Business Services.” (AR 176–180.) In addition to evidence that she won the awards, Dr.
25   Jenni provided USCIS evidence in support of her proposition that a Stevie Award is a
26   major, internationally recognized award, including a letter from the President of Stevie,
27   media descriptions of the Stevie Awards, and a list of award winners. (Id. 171–205.) In its
28   request for information, USCIS asked Dr. Jenni to provide, among other things, evidence

                                               5
                                                                                3:18-cv-01200-H-AGS
 1   showing the criteria used to grant the award. (Id. 71–72.) Dr. Jenni did not provide such
 2   evidence, but instead merely stated that there were established criteria. (Id.; Doc. No. 19-1
 3   at 6.)
 4            USCIS in its decision denying Dr. Jenni’s petition explained that Dr. Jenni failed to
 5   demonstrate that Stevie Awards are major, internationally recognized awards, a category
 6   with limited applicability:
 7            After reviewing the record, [a Stevie Award] does not qualify as a major,
              internationally recognized award. Given Congress’s intent to restrict that
 8
              category to “that small percentage of individuals who have risen to the very
 9            top of their field of endeavor,” the regulation permitting eligibility based on a
              one-time achievement must be interpreted very narrowly, with only a small
10
              handful of awards qualifying as major, internationally recognized awards. See
11            H.R. Rep. 101-723, 59 (Sept. 19, 1990), reprinted in 1990 U.S.C.C.A.N. 6710,
              1990 WL 200418, at *6739. The House Report specifically cited the Nobel
12
              Prize as an example of a one-time achievement; other examples which enjoy
13            major, international recognition may include the Pulitzer Prize, the Academy
              Award, and (most relevant for athletics) an Olympic Medal. The regulation is
14
              consistent with this legislative history, stating that a one-time achievement
15            must be a major, internationally recognized award. 8 C.F.R. § 204.5(h)(3).
              The selection of Nobel Laureates, the example provided by Congress, is
16
              reported in the top media internationally regardless of the nationality of the
17            awardees, reflects a familiar name to the public at large, and includes a large
              cash prize.
18
              ...
19
              The evidence does not show that the petitioner has received a major,
20            internationally recognized prize or award.”
21   (AR 57.) USCIS came to this conclusion not only based its review of the initial evidence
22   presented by Dr. Jenni, but also based on its review of Dr. Jenni’s response to USCIS’s
23   request for evidence. (See id. 55–61.) USCIS also explained that Dr. Jenni’s Stevie Awards
24   did not meet the lower threshold required by the first criterion, stating:
25            Initially, the category “Woman of the Year” does not measure the petitioner’s
26            standing or selection from the whole field and among those men who are well
              established in the field or convey the petitioner’s extraordinary ability under
27            this criterion.
28   ///

                                                  6
                                                                                    3:18-cv-01200-H-AGS
 1         Additionally, we do not consider such an honor to be a nationally or
           internationally recognized prize or award for excellence in the field of
 2
           endeavor, because it is limited to participants of that competition; thus, such
 3         evidence has no probative value for meeting this criterion. Therefore, this
           criterion remains unmet.
 4
     (Id. 58.) In sum, the parties here dispute what constitutes a major, internationally
 5
     recognized award. As one court explained in a similar instance:
 6
           Common experience draws no line of demarcation between those awards that
 7
           are “major” and those that are not. The applicable law in this case draws no
 8         clearer line, other than to establish that some awards are “major, international
           recognized awards” and others are “lesser nationally or internationally
 9
           recognized prizes or awards”. 8 C.F.R. § 204.5(h)(3) & (3)(i). Nothing in
10         either the INA or the regulations implementing it explains how USCIS or a
           reviewing court is to differentiate between “major” and lesser awards. In
11
           legislative history, Congress named the Nobel Prize as its sole example of a
12         major, internationally recognized award that would by itself demonstrate
           “extraordinary ability.” Kazarian, 596 F.3d at 1119 (citing 1990 U.S.C.C.A.N.
13
           6710, 6739). No one suggests that an alien must win a Nobel Prize to qualify,
14         and no one suggests that [Plaintiff’s] awards are on par with a Nobel Prize.
           What awards less prestigious and recognized than the Nobel Prize qualify as
15
           major, international awards is a question that the law does not answer. There
16         is little question, moreover, that Congress felt it unnecessary and perhaps
           inadvisable to define “major” in this context. It entrusted that decision to the
17
           administrative process.
18   Rijal v. U.S. Citizenship & Immigration Servs., 772 F. Supp. 2d 1339, 1345 (W.D. Wash.
19   2011), aff’d, 683 F.3d 1030 (9th Cir. 2012).
20         Accordingly, the Court must review the administrative record that was before USCIS
21   and determine whether USCIS “considered the relevant factors and articulated a rational
22   connection between the facts it found and the choice it made.” Id. at 1345–46; see Motor
23   Vehicle Mfrs. Ass’n, 463 U.S. at 42–43. Here, USCIS considered Dr. Jenni’s Stevie
24   Awards and the supplemental evidence Dr. Jenni submitted in support of her claim that
25   Stevie Awards are major, internationally awards. (See AR 55–61.) USCIS’s decision
26   articulated a rational connection between the facts presented to it and its conclusion that
27   Dr. Jenni’s Stevie Awards were not major, internationally recognized awards under
28   8 C.F.R. § 204.5(h)(3), emphasizing how rarely Congress intended this provision to be

                                               7
                                                                                3:18-cv-01200-H-AGS
 1   applicable. Accordingly, the Court cannot conclude that USCIS’s decision that Dr. Jenni’s
 2   Stevie Awards were not major, internationally recognized awards was “arbitrary,
 3   capricious, an abuse of discretion, or otherwise not in accordance with the law.” See 5
 4   U.S.C. § 706(2)(A); Motor Vehicle Mfrs. Ass’n, 463 U.S. at 42–4.
 5   II.   Extraordinary Ability Evidentiary Criteria
 6         Plaintiffs also assert that Dr. Jenni proved extraordinary ability by meeting eight of
 7   the ten criteria listed in 8 C.F.R. § 204.5(h)(3). (Doc. No. 15 at 12–25.) Defendants concede
 8   that USCIS determined that Dr. Jenni met two of the criteria from 8 C.F.R. § 204.5(h)(3)—
 9   “(iv) Evidence of the alien’s participation, either individually or on a panel, as a judge of
10   the work of others in the same or an allied field of specification for which classification is
11   sought” and “(vi) Evidence of the alien’s authorship of scholarly articles in the field, in
12   professional or major trade publications or other major media[.]” (Doc. No. 19-1 at 7; AR
13   57.) Defendants maintain that USCIS correctly concluded that Dr. Jenni did not meet any
14   of the other criteria. (Doc. No. 19-1 at 7–11.) Plaintiffs concede that two of the criteria do
15   not apply here—“(vii) Evidence of the display of the alien’s work in the field at artistic
16   exhibitions or showcases” and “(x) Evidence of commercial successes in the performing
17   arts, as shown by box office receipts or record, cassette, compact disk, or video sales.”
18   (Doc. No. 15 at 15–16.) Again, the Court must review the administrative record that was
19   before USCIS and determine whether USCIS “considered the relevant factors and
20   articulated a rational connection between the facts it found and the choice it made” on each
21   of the six criteria at issue. Rijal, 772 F. Supp. 2d at 1345–46.
22         In support of the first criterion, 8 C.F.R. § 204.5(h)(3)(i), “[d]ocumentation of the
23   alien’s receipt of lesser nationally or internationally recognized prizes or awards for
24   excellence in the field of endeavor,” Dr. Jenni provided her Stevie Awards and supporting
25   documentation. (AR 171–205.) USCIS requested that Dr. Jenni provide the judging criteria
26   used for Stevie Awards, but Dr. Jenni failed to provide such information. (Doc. No. 19-1
27   at 6; see AR 83.) After review of Dr. Jenni’s evidence, USCIS concluded that Dr. Jenni’s
28   Stevie Awards do not qualify under this criterion, stating:

                                                8
                                                                                 3:18-cv-01200-H-AGS
 1         Initially, the category “Woman of the Year” does not measure the petitioner’s
           standing or selection from the whole field and among those men who are well
 2
           established in the field or convey the petitioner’s extraordinary ability under
 3         this criterion.
 4         Additionally, we do not consider such an honor to be a nationally or
           internationally recognized prize or award for excellence in the field of
 5
           endeavor, because it is limited to participants of that competition; thus, such
 6         evidence has no probative value for meeting this criterion. Therefore, this
           criterion remains unmet.
 7
     (AR 58.) USCIS considered the evidence presented to it by Dr. Jenni and articulated a
 8
     rational connection between that evidence and its conclusion that the first criterion was not
 9
     met. Accordingly, the Court cannot conclude that USCIS’s decision on the first criterion
10
     was arbitrary, capricious, or otherwise improper. See Motor Vehicle Mfrs. Ass’n, 463 U.S.
11
     at 42–43.
12
           For the second criterion, 8 C.F.R. § 204.5(h)(3)(ii), Dr. Jenni provided evidence
13
     showing that she is a member of the Institute of Management Consultants, Strategic
14
     Management Society, Academy of Management, SCORE San Diego, and the Chamber of
15
     Commerce to show “[d]ocumentation of the alien’s membership in associations in the field
16
     for which classification is sought, which require outstanding achievements of their
17
     members, as judged by recognized national or international experts in their disciplines or
18
     fields[.]” (AR 72.) USCIS in its request for evidence noted that Dr. Jenni submitted
19
     evidence that she is a member of five different organizations, but Dr. Jenni provided no
20
     evidence that any one of the organizations “requires outstanding achievements of its
21
     members as judged by recognized national or international experts in their disciplines or
22
     fields.” (Id. 72.) USCIS requested that Dr. Jenni provide such information if available. (Id.)
23
     Dr. Jenni however failed to provide any additional evidence on this criterion. (Doc. No.
24
     19-1 at 8.) Therefore, in its decision, USCIS concluded that Dr. Jenni did not meet this
25
     criterion, stating “In response to the [request for evidence], the petitioner submitted no
26
     further evidence or arguments in support of [her] meeting this criterion. Therefore, this
27
     criterion remains unmet.” (AR 58.) USCIS reviewed the evidence available to it and
28

                                                9
                                                                                 3:18-cv-01200-H-AGS
 1   articulated a rational connection between the evidence and its conclusion that Dr. Jenni
 2   failed to meet this criterion’s requirements. The Court thus cannot conclude that USCIS’s
 3   decision on this criterion was arbitrary, capricious, or otherwise improper. See Motor
 4   Vehicle Mfrs. Ass’n, 463 U.S. at 42–43.
 5         On the third criterion, 8 C.F.R. § 204.5(h)(3)(iii), Dr. Jenni provided an article about
 6   her on a HuffPost contributor platform blog and a citation to an issue of the San Diego
 7   Business Journal about entrepreneurial women that mentions Dr. Jenni to show
 8   “[p]ublished material about the alien in professional or major trade publications or other
 9   major media, relating to the alien's work in the field for which classification is sought.”
10   (AR 188–192, 229.) Dr. Jenni also provided articles entitled “Is the Huffington Post a
11   Newspaper?” and “Why the New York Times Will Lose to the Huffington Post” to show
12   that the blog meets this criterion. (Id. 193–199.) After review of the evidence, USCIS
13   concluded that Dr. Jenni’s evidence was insufficient to meet the criterion, stating that the
14   San Diego Business Journal article “is about the rise of entrepreneurial women and not the
15   petitioner specifically. Articles that are not about the beneficiary do not meet this
16   regulatory criterion.” (Id. 58 [citing Noroozi v. Napolitano, 905 F. Supp. 2d 535, 545
17   (S.D.N.Y. 2012); Negro-Plumpe v. Okin, 2:07-CV-820-ECR-RJJ at *1, *7 (D. Nev. Sept.
18   8, 2008)].) Further, USCIS concluded that with respect to the HuffPost blog article, Dr.
19   Jenni failed to demonstrate that the source is a major media or professional or major trade
20   publication, explaining that not all material found on internet sites such as the HuffPost
21   blog “may be equivalent to material with stringent vetting and high standards for
22   publication.” (Id.) USCIS then listed issues inherent with internet publishing that make
23   internet sources such as the HuffPost blog “less probative than documents published by a
24   publishing house or major news organization.” (Id.) Dr. Jenni also stated that she was
25   interviewed for a television show, (Doc. No. 15 at 13), but any such interview has not aired
26   and was not submitted as evidence to USCIS. (See Doc. No. 19-1 at 9.) USCIS reviewed
27   the evidence that was presented to it and concluded that Dr. Jenni failed to meet this
28   criterion, sufficiently articulating its rational reasons for reaching that conclusion. Thus,

                                               10
                                                                                 3:18-cv-01200-H-AGS
 1   the Court concludes that USCIS’s decision that Dr. Jenni did not meet the evidentiary
 2   requirements for this criterion is not arbitrary, capricious, or otherwise improper. See
 3   Motor Vehicle Mfrs. Ass’n, 463 U.S. at 42–43.
 4          In support of the fifth criterion, 8 C.F.R. § 204.5(h)(3)(v), Dr. Jenni submitted
 5   evidence of Dr. Jenni’s published book chapters, published journal articles, conference
 6   presentations, and strategic management technology software system using a patented1
 7   logarithm as “[e]vidence of the alien’s original scientific, scholarly, artistic, athletic, or
 8   business-related contributions of major significance in the field[.]” (AR 89–95) In its
 9   request for evidence, USCIS stated that this evidence, “while demonstrating original
10   contributions, does not substantiate original contributions of ‘major significance’ in a field
11   whose leaving scholars (according to Google Scholar) have garnered citations numbered
12   well in the thousands.” (Id. 73.) Dr. Jenni then provided seven letters in support of her
13   application. (Id. 91.) In its decision, USCIS reviewed the evidence and concluded that Dr.
14   Jenni did not meet this criterion, stating that “[r]egardless of the field, the phrase
15   ‘contributions of major significance in the field’ requires substantial influence beyond
16   one’s employers, clients, or customers.” (Id. 59 [citing Visinscaia v. Beers, 4 F. Supp. 3d
17   126, 134–35 (D.C. 2013)].) USCIS further explained:
18          The record shows that petitioner is an inventor of a patent, but a patent is not
            necessarily evidence of a track record of success with some degree of
19
            influence over the field as a whole. See Matter of New York State Dep’t of
20          Transp., 22 I&N Dec. 215, 221 n. 7 (Comm’r. 1998). While the issuance of a
            patent does verify the originality of a device or process, the significance of an
21
            invention is not evaluated during the application process. [USCIS] must
22          determine on a case-by-case basis the contribution of the innovation to the
            academic field.
23
            [Dr. Jenni] submitted letters of support, but the submission of solicited letter
24
            supporting the petition is not presumptive evidence of eligibility. USCIS may
25          in its discretion use such letters as advisory opinions submitted by expert
            witnesses, but [USCIS] is ultimately responsible for making the final
26
27   1
      Defendants state in their motion for summary judgment that Dr. Jenni misrepresented to USCIS through
28   ambiguous evidence that she has a patent, while she only in fact has a pending patent application. (Doc.
     No. 19-1 at 9.)

                                                    11
                                                                                         3:18-cv-01200-H-AGS
 1         determination of the beneficiary’s eligibility. See Matter of Caron
           International, 19 I&N Dec. 791, 795 (Comm. 1988); see also Matter of V-K,
 2
           24 I&N Dec. 500, n. 2 (BIA 2008) (noting that expert opinion testimony does
 3         not purport to be evidence as to “fact”). Moreover, [Dr. Jenni’s] original
           contributions in the field must be demonstrated by preexisting, independent,
 4
           and corroborating evidence.
 5
     (Id.) Based on USCIS’s review of the record, USCIS concluded that Dr. Jenni’s evidence
 6
     did not demonstrate that her achievements amount to original contributions of major
 7
     significance in her field. (Id.) USCIS articulated satisfactory reasoning for reaching this
 8
     conclusion. Therefore, the Court cannot conclude that USCIS’s decision that Dr. Jenni
 9
     failed to meet this criterion was arbitrary, capricious, or otherwise improper. See Motor
10
     Vehicle Mfrs. Ass’n, 463 U.S. at 42–43.
11
           For the eighth criterion, 8 C.F.R. § 204.5(h)(3)(viii), to show “[e]vidence that the
12
     alien has performed in a leading or critical role for organizations or establishments that
13
     have a distinguished reputation,” Dr. Jenni submitted evidence of her roles in the Small
14
     Business Administration and IMC USA, the certifying body of management consultants in
15
     the United States. (AR 95.) Specifically, Dr. Jenni emphasized that a letter from IMC USA
16
     states that Dr. Jenni was “selected to join the Membership Committee Panel, serving as
17
     committee chair to develop new strategy and direction for our growing membership . . .
18
     Because of her research and knowledge of the turbulence levels and the environment that
19
     small businesses must exist and operate in, she has a level of expertise not normally
20
     encountered in the field.” (Id.) In its decision, USCIS concluded that Dr. Jenni’s evidence
21
     did not meet this criterion, emphasizing that this criterion requires a petitioner to “provide
22
     specifics relating to how [her] role was leading or critical to an organization or
23
     establishment as a whole.” (Id. 66 [citing Noroozi, 905 F. Supp. 2d at 545].) USCIS
24
     reviewed the evidence provided by Dr. Jenni and explained that “it does not provide
25
     specific examples of how the petitioner’s roles rise to the level of leading or critical
26
     consistent with this regulatory criterion. Repeating the language of the statute or
27
     regulations does not satisfy the beneficiary’s burden of proof. . . . Moreover, USCIS need
28
     not accept primarily conclusory assertions.” (Id. [internal citations omitted].) Because

                                               12
                                                                                 3:18-cv-01200-H-AGS
 1   USCIS reviewed the evidence and articulated a rational connection between the evidence
 2   and its conclusion that Dr. Jenni failed to meet this criterion, the Court cannot conclude
 3   that USCIS’s decision on this criterion was arbitrary, capricious, or otherwise improper.
 4   See Motor Vehicle Mfrs. Ass’n, 463 U.S. at 42–43.
 5         Finally, on the ninth criterion, 8 C.F.R. § 204.5(h)(3)(ix), Dr. Jenni provided a letter
 6   from a previous client showing that Dr. Jenni’s service fees are “5 times higher than any
 7   other ordinary business strategy consulting services” and the client’s reasoning for paying
 8   Dr. Jenni “above standard compensation” to show “[e]vidence that the alien has
 9   commanded a high salary or other significantly high remuneration for services, in relation
10   to others in the field[.]” (Doc. No. 15 at 22; AR 97.) In its request for evidence, USCIS
11   stated that this did not establish that Dr. Jenni commanded a high salary in relation to others
12   in the field and provided examples of evidence that may be sufficient. (AR 74.) In response,
13   Dr. Jenni stated that “Based on report by the Glassdoor, the national average salary for a
14   Business Strategist is $106,565. Dr. Jenni earns between [$]25,000 and [$]150,000 per
15   month.” (Id. 97.) In reviewing the evidence, USCIS concluded that Dr. Jenni’s evidence
16   was insufficient, explaining, “in order to meet this criterion, the petitioner must submit
17   documentary evidence of the earnings of those in [her] occupation performing similar work
18   at the top level of the field because this is where the petitioner claims to stand.” (Id. 60.)
19   USCIS concluded after review of the evidence that “[t]he petitioner’s attempt to use
20   average local salary levels does not allow for an appropriate basis for comparison in
21   determining a high salary ‘in relation to others in the field.’” (Id. [citing Matter of Price,
22   20 I&N Dec. 953, 954 (BIA 1994)].) In its decision, USCIS reviewed the evidence
23   presented to it and articulated satisfactory, rational reasoning for its conclusion that Dr.
24   Jenni failed to meet this criterion. The Court therefore cannot conclude that USCIS’s
25   decision on this criterion is arbitrary, capricious, or otherwise improper. See Motor Vehicle
26   Mfrs. Ass’n, 463 U.S. at 42–43.
27   ///
28   ///

                                                13
                                                                                  3:18-cv-01200-H-AGS
 1         Accordingly, after thoroughly reviewing the administrative record and USCIS’s
 2   decision on each criterion claimed by Dr. Jenni, the Court cannot conclude that USCIS’s
 3   decision that Dr. Jenni did not meet at least three of the required criteria was “arbitrary,
 4   capricious, an abuse of discretion, or otherwise not in accordance with the law.” See
 5   5 U.S.C. § 706(2)(A).
 6                                       CONCLUSION
 7         For the foregoing reasons, the Court concludes that Plaintiffs have shown nothing
 8   arbitrary, capricious, or otherwise improper with regards to USCIS’s analysis of the
 9   evidence presented to it. The Court therefore denies Plaintiffs’ motion for summary
10   judgment and grants Defendants’ cross-motion for summary judgment. The Court directs
11   the Clerk to enter judgment in favor of Defendants.
12         IT IS SO ORDERED.
13   DATED: May 31, 2019
14
                                                   MARILYN L. HUFF, District Judge
15                                                 UNITED STATES DISTRICT COURT
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              14
                                                                                3:18-cv-01200-H-AGS
